Citation Nr: 1546597	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.P.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1952 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2010, the Veteran appeared before the undersigned and gave testimony in support of his claims.  In October 2010, September 2012, July 2013, November 2013, January 2015, and July 2015 the Board remanded this matter for additional development.  The Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Hearing loss was not incurred in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.
 
2. Tinnitus was neither incurred in nor related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted lay statements and was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  The Veteran was afforded a VA examination in April 2011.  The examiner provided an etiology opinion therein, which the Board found inadequate for rating purposes in a November 2013 remand order.  An addendum etiology opinion was received from the same VA examiner in April 2014; however, the Board found the opinion was not adequate for rating purposes in its January 2015 remand order.  An addendum opinion was received in April 2015 from a different examiner.  The examiner reviewed the claims file and provided an etiology opinion supported with adequate rationale.  Therefore, the addendum opinion is adequate for rating purposes.  

The Board also observes that all development ordered in the October 2010, September 2012, July 2013, November 2013, January 2015, and July 2015 remand orders has been substantially completed.  See Stegall, 11 Vet. App. 268.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Board observes that the Veteran has a hearing loss disability for VA compensation purposes as his April 2011 VA examination shows that the auditory thresholds at all frequencies were above 40 decibels in both ears.  Further, he is competent to report tinnitus.  The question remains as to whether the current hearing loss and tinnitus manifested during or as a result of service.

The Veteran has stated that he was exposed to noise during active service due to his military occupational specialty (MOS) and duties.  His personnel records show his MOS was boatswain's mate.  A copy of the occupational standards for boatswain's mate shows duties included, in pertinent part, taking charge of gun crews or damage control parties and operating and maintaining equipment used in loading and unloading cargo, ammunition, fuel, and general stores.  In a September 2009 statement, the Veteran stated that he was onboard ships with 5 millimeter and "ack-ack" guns, and was responsible for loading the guns and stood within 2 feet of them, with his left ear towards the gun when fired.  He also asserted that his September 1952 motor vehicle accident (MVA) and concussions should be considered.

A November 2008 VA treatment record shows report of bilateral hearing loss with left ear tinnitus.  The Veteran reported that his left ear has been worse since a car accident in service.  He had no ear infections or surgeries, some imbalance with movement, no previous hearing aid use, and noise exposure.  Various VA treatment records list tinnitus as an active problem.

During his testimony before the Board in September 2010, the Veteran testified that he was exposed to noise during service when he qualified with the M1 rifle, during the course of his regular duties aboard ship, and from the engine room.  See Transcript at 43-44.  He said his sleeping quarters were over screws that turned propellers on the ship, which made noise all day.  Id.  During service, he stood about two feet from the guns, with his left ear closest to them.  Id. at 51.  He believed the rollover MVA also could have damaged his ears.  Id. at 44.  He did not use hearing protection in service.  Id. at 46.  After service, he worked as a tile setter and used saws to cut tile.  He used hearing protection part of the time.  Id. at 46-47.  He eventually transitioned to administrative work.  Id. at 48.  He is deaf in his left ear.  Id. at 44.  He was unable to remember if he complained of hearing problems during service.  He testified that his hearing loss began about 50 years ago and was gradual.  Id. at 46.  He thought he had been issued hearing aids in or around 2007.

The service treatment records do not reveal any complaints of bilateral hearing loss or tinnitus.  The separation examination report reveals that the Veteran scored a 15/15 on the whispered voice test with respect to the left and right ears; no audiometric testing was completed.  However, the spoken voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the spoken voice tests showed normal hearing at service separation is of little probative value.  As such, the absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

As discussed above, the Veteran was afforded VA examinations in April 2011 and April 2014; however, the etiology opinions are not adequate for rating purposes.  See Board Remand Orders, November 2013 and January 2015.  An addendum opinion was received in April 2015, which is adequate for rating purposes.  During the April 2011 examination, the Veteran reported a history of noise exposure during service and denied noise exposure with his post-service occupation.  He also denied recreational noise exposure.  The examiner noted no history of ear infections or surgeries, no aural fullness or vertigo, no skull fracture, and no otoxic drug use.  The Veteran denied having current tinnitus.

In April 2015, after having reviewed all of the evidence, the VA examiner noted that the Veteran's DD Form 214 shows his MOS was ordinary seaman with no indication of combat activity.  The examiner also noted that whisper test results were available and that no reports of hearing loss or tinnitus were located anywhere in the service treatment records, including records surrounding the 1952 MVA.  The examiner summarized the Veteran's testimony before the Board.  

The examiner indicated that a statement of claim shows report of noise from 5 mm guns and ship noise.  The statement also reported the 1952 MVA with multiple concussions with affects more severe on the left side.  The examiner also noted VA providers observed dried blood in the left ear canal in September 2007 and that ear, nose and throat (ENT) consultations in October and December 2007 indicated pyogenic granuloma of the left with no notes regarding an ear disorder, hearing loss, or tinnitus from 2007-2010.

After reviewing the evidence, the examiner opined that it is less likely as not that the Veteran's bilateral hearing loss began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise.  The examiner stated that while the Board ordered the examiner to acknowledge the evidence of exposure to acoustic trauma in service, the examiner found no evidence of exposure to acoustic trauma in the service treatment records.  The examiner stated that from the Veteran's testimony and MOS there is evidence of loud/excessive noise exposure, which is sometimes but not always a cause of acoustic trauma or noise-induced hearing loss.  The examiner stated that it should be noted that an MOS with a probability of exposure to hazardous noise does not necessarily concede hazardous noise exposure, hazardous noise exposure does not necessarily concede noise-induced hearing loss, and noise-induced hearing loss does not necessarily concede service-connection.  Noise exposure can often occur with no acoustic trauma or noise-induced hearing loss.  The examiner found that the Veteran's testimony does not support a claim of noise-induced hearing loss since the Veteran could not recall any hearing loss during service or shortly following the MVA.  Further, he did not seek treatment for hearing loss until decades later.  The examiner noted that the April 2014 VA examiner stated that the Veteran had reported delayed onset of hearing loss and tinnitus.  The examiner found no records or testimony to support a finding that hearing loss or tinnitus began during active duty.

The examiner reported that the Institute of Medicine (IOM) (2006) stated there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Based on the objective evidence (audiograms), the examiner found no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  The Veteran first sought treatment for hearing loss in November 2008 and the evaluation indicated an asymmetrical sensorineural hearing loss with no evidence of a noise-induced configuration (notch in the 3000-6000 Hz region) for either ear.  Based on a review of the evidence, the examiner opined that the Veteran's hearing loss is less likely as not due to military noise exposure based upon: 1) no evidence of significant threshold shift or noise-induced hearing loss in the service treatment records, 2) several records that suggest onset of hearing loss was sometime following active duty, 3) the Veteran's testimony that does not support onset of hearing loss during active duty, 4) no evidence of a noise-induced configuration on VA evaluations from 2008-2013, and 5) no evidence of combat.

Regarding tinnitus, the examiner also found it less likely as not that it began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise.  The examiner stated that the onset of tinnitus is uncertain as it was never specified in the records, but at least as likely as not manifested sometime after active duty.  The examiner found no reports of tinnitus or noise-induced hearing loss in the service treatment records.  Further, while a November 2008 VA treatment record shows report of tinnitus in the left ear, he did not report tinnitus during his Board hearing and denied having tinnitus during his April 2011 VA examination.  The examiner noted that tinnitus was listed on primary care notes but that an ototoxic medication with side effects including tinnitus (325 mg naproxen prescribed twice a day) was also noted.  The examiner found that the persistence of the Veteran's tinnitus is unclear from the record.  Further, the examiner found no evidence in the record that the claimed tinnitus is causally related to noise injury.  She explained that because there is no evidence that hearing loss or significant threshold changes occurred during military service, there is no basis on which to conclude that claimed tinnitus was caused by noise exposure.  She opined that in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure is speculative.  Thus, to give an opinion that tinnitus is related to noise exposure, one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  Such an opinion directly contradicts the objective evidence in the record.

The examiner stated that there is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Tinnitus has an immediate onset after significant noise exposure according to personal e-mail contact with Pawel J. Jastreboff, Ph.D., Sc.D., M.B.A., Professor, Department of Otolaryngology, Emory University School of Medicine and contributing author of the book Tinnitus: Theory and Management, ed. J.B. Snow, Jr. BC Decker, Hamilton, London, 2004.  According to the text, "most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years.  Epidemiologic studies show that presbycusis is the most prevalent cause of tinnitus followed by excessive noise exposure".  Based upon a review of this evidence, she opined that the Veteran's tinnitus is less likely as not due to military noise exposure based upon: 1) no reports of tinnitus in the service treatment records, 2) first record of tinnitus in 2008, several decades following service, 3) no evidence of a noise-induced hearing loss during/from military service, 4) evidence of ototoxic medication with side effects of tinnitus during reports of tinnitus, and 5) no evidence of combat.

Based on a review of the lay and medical evidence, the Board finds that the evidence does not support a finding of service connection for bilateral hearing loss or tinnitus.  The Board has considered the Veteran's lay statements regarding in-service noise exposure and the manifestation of his symptoms.  The Veteran is competent to report having been exposed to engine noise and weapon fire during service.  However, he is not competent to indicate whether he has a hearing loss disability or tinnitus for VA purposes as a result of the in-service noise exposure or whether any hearing loss disability or tinnitus is related to service.  Regarding tinnitus, the Veteran has not alleged that he has had tinnitus since service.  Consequently, the Veteran's statements do not support a finding of service connection for either bilateral hearing loss or tinnitus.

The only competent and credible evidence addressing the etiology of the Veteran's hearing loss and tinnitus is the April 2015 VA opinion report which includes a thorough opinion supported by rationale.  The examiner found no relationship between either bilateral hearing loss or tinnitus and any event or injury during service.  As such, the opinion does not support a finding of service connection for bilateral hearing loss or tinnitus.

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  There is no evidence of complaints of, treatment for, or diagnosis of hearing loss or tinnitus during the Veteran's period of service.  There is no competent and credible evidence linking the Veteran's hearing loss or tinnitus to service.  Further, there is no evidence that either condition manifested within one year of separation from service.  Accordingly, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeals are denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


